Citation Nr: 1700710	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  08-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral diabetic retinopathy and prior to August 26, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral diabetic retinopathy and cataracts on or after August 26, 2010.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  In August 2014, the Veteran submitted additional evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

In an October 2014 decision, the Board denied another claim that had been on appeal and remanded the above claim for further development.  The detailed procedural history of this appeal is set forth in that decision.  The case has since been returned to the Board for appellate review.

In a February 2014 rating decision, the RO granted a separate 30 percent evaluation for the disability (rated as a noncompensable complication of the service-connected diabetes mellitus prior to that time), effective from August 26, 2010.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records already considered by the RO, as well as the Board hearing transcript.  See February 2014 and December 2015 supplemental statements of the case (SSOCs) and May 2016 deferral.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Veteran was provided VA examinations in April 2015 and September 2015 in response to the Board's prior remand.  Although the examination reports were mostly responsive to the remand directives, some medical questions remain, as detailed in the directives below.  Therefore, clarification is required to ensure compliance with the prior remand.  The examiner will also be able to address certain findings in a prior VA examination report that are relevant to rating the disability in this case.

In addition, the rating criteria for evaluating eye disabilities were amended during the course of this claim.  The amended criteria apply only to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (codified at 38 C.F.R. §§  4.75-4.79, Diagnostic Codes 6000-6091).  The Veteran filed his claim in March 2006.  The RO initially readjudicated the Veteran's claim under the pre-amendment criteria; however, the subsequent readjudications appear to be based on the revised criteria only.  See October 2008 SOC and February 2014 and December 2015 SSOCs.

The Board notes that the RO granted the increased 30 percent evaluation under a portion of the revised criteria for visual field impairment that, although worded differently, substantively remained the same after the amendment (bilateral concentric contraction of the visual field with a remaining field of 31 to 45 degrees).  See February 2014 rating decision.  On remand, the AOJ will have an opportunity to consider the case under the pre-amendment criteria while the case is on remand.  See, e.g., pre-amendment Schedule of Ratings for Diagnostic Codes 6000-6009 (certain enumerated diseases of the eye) in 38 C.F.R. § 4.84a (providing that the disabilities, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology; a 10 percent evaluation is the minimum to be assigned during active pathology).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the September 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the severity and manifestations of the service-connected bilateral diabetic retinopathy and cataracts.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is asked to provide an explanation regarding the following, based on the clinical findings from the April 2006 and September 2015 VA examination reports, as well as review of all other pertinent records associated with the claims file:

(1)  Whether the Veteran's macular edema is a symptom of his diagnosed diabetic retinopathy and/or nuclear sclerotic cataracts, as opposed to a separately diagnosable disorder.  See, e.g., September 2015 VA examination report (identifying maculopathy in addition to retinopathy) and April 2015 VA examination report (identifying diabetic retinopathy and macular edema and indicating that both are caused by or a result of the service-connected diabetes mellitus); VA treatment records from August 2006, August 2010, March 2013, July 2015, and October 2015 (noting findings and history of macular edema).  If the macular edema is a symptom of the service-connected bilateral eye disability, the examiner should describe its manifestations and provide the findings necessary under the rating criteria.

(2)  Whether the reductions in the visual fields recorded in the Goldmann chart with the April 2006 VA examination report were manifestations of the diabetic retinopathy and/or cataracts at that time.

In providing this clarifying opinion, the examiner should consider the Veteran's ocular history, including the April 2006, June 2007, August 2008, August 2010, April 2015, and September 2015 VA examination reports, as well as the VA treatment records and private treatment records from the Retina Associates of South Texas (June 2007 VBMS entry).

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence, including consideration of the pre-2008 amendment rating criteria for evaluating eye disabilities based on the date of the claim in this case (March 2006).

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

